 
SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of _____________,
among SIONIX CORPORATION, a corporation organized under the laws of the State of
Nevada (“Sionix”), and [investors to be identified by Southridge Investment
Group, LLC] (collectively, “Purchaser”).


WHEREAS, Purchaser and Sionix are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, Purchaser desires to purchase, and Sionix desires to issue, upon the
terms and conditions set forth in this Agreement, a subordinated debenture and a
common stock warrant of Sionix in consideration for the payment by Purchaser to
Sionix of $___________in cash; and


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. PURCHASE AND SALE OF SUBORDINATED DEBENTURE.


a. Purchase of Subordinated Debenture. On the Closing Date (as defined below),
Sionix shall issue and deliver to Purchaser, and Purchaser agrees to purchase
from Sionix, (i) a duly executed 10% subordinated debenture in the principal
amount of $_________, in the form attached hereto as Exhibit A (the “Debenture”)
and (ii) a six year warrant to purchase __________ shares of Sionix common stock
at an exercise price of $0.40 per share, in the form attached hereto as Exhibit
B (the “Warrant”) in consideration for $_____________ cash (the “Purchase
Price”). For every $25,000 in principal amount of the Debenture, Purchase will
receive a Warrant for 50,000 shares.


b. Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Section 5 and Section 6 below, the date and time of the
sale of the Debenture pursuant to this Agreement (the “Closing Date”) shall be
12:00 noon New York City Time on ______________ or such other mutually agreed
upon time. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on the Closing Date at such location as may be agreed to
by the parties.


c. Form of Payment. On the Closing Date, (i) Purchaser shall pay the Purchase
Price in United States dollars by wire transfer of immediately available funds
to an account designated in writing by Sionix for such purpose, against delivery
of the Debenture and the Warrant, and (ii) Sionix shall deliver to Purchaser the
Debenture and Warrant duly executed on behalf of Sionix, against delivery of the
Purchase Price.
 

--------------------------------------------------------------------------------


 
2. PURCHASER’S REPRESENTATIONS AND WARRANTIES. Purchaser represents and warrants
to Sionix that:


a. Accredited Purchaser; Investment Purpose. Purchaser represents that it is an
“Accredited Investor” as defined in Regulation D under the 1933 Act. Purchaser
is purchasing the Debenture and the Warrant for its own account for investment
purposes only and not with a view toward, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1993 Act and applicable state securities laws; provided,
however, that by making the representations herein, Purchaser does not agree to
hold the Debenture or the Warrant for any minimum or other specific term and
reserves the right to dispose of the Debenture at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act and
applicable state securities laws.


b. Reliance on Exemptions. Purchaser understands that the Debenture and the
Warrant are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that Sionix is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Debenture and the Warrant.


c. Information. Purchaser and its advisors, if any, have been furnished with
materials relating to the business, finances and operations of Sionix and
materials relating to the offer and sale of the Debenture and the Warrant which
have been requested by Purchaser or its advisors. Neither such inquiries nor any
other due diligence investigation conducted by Purchaser or any of its advisors
or representatives shall modify, amend or affect Purchaser’s right to rely on
Sionix’s representations and warranties contained in Section 3 below. Purchaser
understands that its investment in the Debenture and the Warrant involves a
significant degree of risk, including, without limitation, the risk factors set
forth on Exhibit C attached hereto and incorporated herein.


d. Governmental Review. Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Debenture.


e. Transfer or Resale. Purchaser understands that (i) the sale or resale of the
Debenture and the Warrant and any underlying conversion shares of common stock
has not been and is not being registered under the 1933 Act or any applicable
state securities laws, and the Debenture and the Warrant may not be transferred
unless (a) the Debenture, the Warrant and the common stock, par value $0.001 per
share, of Sionix, issuable upon exercise of the Warrant (the “Warrant Shares”)
are sold pursuant to an effective registration statement under the 1933 Act, (b)
the Debenture, the Warrant, and the Warrant Shares are sold or transferred
pursuant to an exemption from such registration, (c) the Debenture, the Warrant,
and the Warrant Shares are sold or transferred to an “affiliate” (as defined in
Rule 144 promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of
Purchaser who agrees to sell or otherwise transfer the Debenture or the Warrant
only in accordance with this Section 2(e) and who is an Accredited Investor, or
(d) the Debenture, the Warrant, and the Warrant Shares are sold pursuant to Rule
144, if such Rule is available; (ii) any sale of such Debenture, Warrant, and
Warrant Shares made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule and further, if said Rule is not applicable, any resale
of such Debenture, Warrant, and Warrant Shares under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither Sionix nor any other person is under any
obligation to comply with the terms and conditions of any exemption under the
1933 Act.
 
- 2 -

--------------------------------------------------------------------------------


 
f. Legends. Purchaser understands that the Debenture, the Warrantand the Warrant
Shares shall bear a restrictive legend in the following form:


“NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.”


g. Authorization; Enforcement. This Agreement has been duly and validly
authorized by Purchaser. This Agreement has been duly executed and delivered on
behalf of Purchaser, and this Agreement constitutes a valid and binding
agreement of Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies or by
other equitable principles of general application.


h. No Brokers. Purchaser has taken no action which would give rise to any claim
by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the transactions contemplated hereby.


i. Sionix SEC Reports. Purchaser has read Sionix’ periodic and current reports
filed with the SEC on and after June 8, 2007, including, without limitation, its
annual report on Form 10-KSB for the fiscal year ended September 30, 2006, which
are available for review on the SEC’s website at www.sec.gov.
 
- 3 -

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF SIONIX. Sionix represents and warrants to
Purchaser that:


a. Authorization; Enforcement. (i) Sionix has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Debenture and the Warrant in
accordance with the terms hereof, (ii) the execution and delivery of this
Agreement by Sionix and the consummation by it of the transactions contemplated
hereby (including without limitation, the sale of the Debenture to Purchaser)
have been duly authorized by Sionix and no further consent or authorization of
Sionix or its shareholders is required, (iii) this Agreement has been duly
executed and delivered by Sionix, and (iv) this Agreement constitutes a legal,
valid and binding obligation of Sionix enforceable against Sionix in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application


b. No Conflicts. The execution, delivery and performance of this Agreement by
Sionix and the consummation by Sionix of the transactions contemplated hereby
(including, without limitation, the sale of the Debenture and Warrant to
Purchaser) will not (i) conflict with or result in a violation of any provision
of its certificate of formation or other organizational documents, or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Sionix is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Sionix is subject) applicable to Sionix or by which any
property of Sionix are bound or affected. Except as specifically contemplated by
this Agreement and as required under the 1933 Act and any applicable federal and
state securities laws, Sionix is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof. Except
for filings that may be required under applicable federal and state securities
laws in connection with the issuance and sale of the Debenture and the Warrant,
all consents, authorizations, orders, filings and registrations which Sionix is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.


c. No Brokers. Sionix has taken no action which would give rise to any claim by
any person for brokerage commissions, finder’s fees or similar payments relating
to this Agreement or the transactions contemplated hereby except as disclosed in
this Section 3(c):


Southridge Investment Group LLC is entitled to those cash and equity fees as
provided for in that certain Investment Banking Engagement Letter dated as of
February 12, 2007, as modified by that certain Investment Banking Engagement
Letter Addendum dated as of May 29, 2007.


d. Issuance of Securities. The issuance of the Debenture and the Warrant are
duly authorized and upon issuance in accordance with the terms hereof shall be
free from all taxes, liens and charges with respect to the issue thereof. As
soon as commercially practicable following the Closing, Sionix will increase its
authorized shares of Common Stock to a sufficient number in order to provide
that a number of shares of Common Stock shall have been duly authorized and
reserved for issuance which equals or exceeds 130% of the aggregate of the
maximum number of shares of Common Stock issuable upon exercise of the Warrant.
The Warrant and, upon exercise, the Warrant Shares, will be validly issued,
fully paid and nonassessable and free from all preemptive or similar rights,
taxes, liens and charges with respect to the issue thereof, with the holders
being entitled to all rights accorded to a holder of Common Stock. Assuming the
accuracy of each of the representations and warranties set forth in Section 2 of
this Agreement, the offer and issuance by the Company of the Debenture and the
Warrant is exempt from registration under the 1933 Act.
 
- 4 -

--------------------------------------------------------------------------------


 
4. COVENANTS.


a. Best Efforts. The parties shall use their best efforts to satisfy timely each
of the conditions described in Section 5 and Section 6 of this Agreement.


b. Financial Reporting. Subsequent to Closing Date, Sionix will take no action
which would adversely affect Purchaser’s ability to use Rule 144. Sionix shall
make and keep public information available, as those terms are understood and
defined in Rule 144 and shall file with the SEC in a timely manner all reports
and other documents required of Sionix under the 1933 Act and the Securities
Exchange Act of 1934, as amended.


c. Reservation of Shares. Following its receipt of shareholder approval of a
sufficient increase in its authorized shares in accordance with applicable
federal securities laws, as provided in Section 3(d) above, Sionix shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance, no less than 130% of the sum of the number of shares of
Common Stock issuable upon exercise of the Warrant issued at the Closing
(without taking into account any limitations on exercise of the Warrant set
forth in the Debenture and Warrant, respectively).
 
5. CONDITIONS TO SIONIX’S OBLIGATION TO SELL. The obligation of Sionix hereunder
to sell and deliver the Debenture and the Warrant to Purchaser at the Closing is
subject to the satisfaction, at or before the Closing Date of each of the
following conditions thereto, provided that these conditions are for Sionix’s
sole benefit and may be waived by Sionix at any time in its sole discretion:


a. Purchaser shall have executed this Agreement and delivered the same to
Sionix.


b. Purchaser shall have delivered the Purchase Price in accordance with Section
1(c) above.


c. The representations and warranties of Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by
Purchaser at or prior to the Closing Date.
 
- 5 -

--------------------------------------------------------------------------------


 
d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
6. CONDITIONS TO PURCHASER’S OBLIGATION TO PURCHASE. The obligation of Purchaser
hereunder to purchase the Debenture at the Closing is subject to the
satisfaction, at or before the Closing Date of each of the following conditions,
provided that these conditions are for Purchaser’s sole benefit and may be
waived by Purchaser at any time in its sole discretion.


a. Sionix shall have executed this Agreement and delivered the same to
Purchaser.


b. Sionix shall have delivered to Purchaser duly executed Debenture and Warrant
(in such denominations as Purchaser shall reasonably request) in accordance with
Section 1(c) above.


c. The representations and warranties of Sionix shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at such time (except for representations and warranties that speak as of a
specific date) and Sionix shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Sionix at or prior to
the Closing Date.


d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
7. GOVERNING LAW; MISCELLANEOUS. 


a. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITH SUCH STATE, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN THE CITY
OF NEW YORK, NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT ANY PARTY’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. THE PARTIES AGREE THAT A
FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY
OTHER LAWFUL MANNER. THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.
 
- 6 -

--------------------------------------------------------------------------------


 
b. Counterparts; Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Agreement, once executed by a party, may be delivered to the other party
hereto by facsimile transmission or electronic mail transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
A facsimile or electronic mail transmission of this signed Agreement shall be
legal and binding on all parties hereto. 


c. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.


d. Severability. In the event that any provision of this Agreement is invalid or
enforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.


e. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Sionix nor Purchaser makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
- 7 -

--------------------------------------------------------------------------------


 
f. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile or by electronic mail either in the
text of an email message or attached in a commonly readable format, and shall be
effective five days after being placed in the mail, if mailed by regular United
States mail, or upon receipt, if delivered personally, by courier (including a
recognized overnight delivery service) or by facsimile, or one day after
electronically mailed if the sender has received no generated notice that the
email message has not been successfully delivered, in each case addressed to a
party. The addresses for such communications shall be:
 
 
If to Sionix:


2082 Michelson Drive, Suite 304
Irvine, CA 92612
Attention: _______________
Facsimile: (949) 752-7998
Email:


with a copy to:


Richardson & Patel, LLP
405 Lexington Avenue, 26th Floor
New York, NY 10174
Attention: Kevin Friedmann, Esq. 
Facsimile: 212-907-6687
Email: kfriedmann@richardsonpatel.com




If to Purchaser:


____________________
____________________
____________________
Attention: 
Facsimile:
Email:


with a copy to:


____________________
____________________
Attention: 
Facsimile:
Email:
 
Each party shall provide notice to the other party of any change in address.
 
- 8 -

--------------------------------------------------------------------------------


 
h. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. Neither Sionix nor
Purchaser shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(e), Purchaser may assign its rights hereunder to any person
that purchases the Debenture, the Warrant, or any Warrant Shares in a private
transaction from Purchaser or to any of its “affiliates,” as that term is
defined under the 1933 Act, without the consent of Sionix.


i. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.


j. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.


k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


[Remainder of page intentionally left blank.]
 
- 9 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Purchaser and Sionix have caused this Securities Purchase
Agreement to be duly executed as of the date first above written.



    PURCHASER:      
   
  [_________________]
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 

    SIONIX:        
SIONIX CORPORATION
 
  By:      

--------------------------------------------------------------------------------

Name: Richard H. Papalian   Title: Chief Executive Officer

 
- 10 -

--------------------------------------------------------------------------------


 
Exhibit A


Form of Debenture


A-1

--------------------------------------------------------------------------------


 
Exhibit B


Form of Warrant
 
B-1

--------------------------------------------------------------------------------


 
Exhibit C


RISK FACTORS


As used herein, the words “we”, “us” and “our” refer to Sionix Corporation.


An investment in shares of our Common Stock is highly speculative and involves a
high degree of risk. We face a variety of risks that may affect our operations
or financial results and many of those risks are driven by factors that we
cannot control or predict. The following discussion addresses those risks that
management believes are the most significant, although there may be other risks
that could arise, or may prove to be more significant than expected, that may
affect our operations or financial results. Only those investors who can bear
the risk of loss of their entire investment should participate in this offering.
Prospective investors should carefully consider the following risk factors in
evaluating an investment in our Common Stock. 


RISKS RELATED TO OUR COMPANY


We have never generated any revenues.


Although we have been in business for more than ten years, we have never
generated any revenues from operations. We have been in a development stage
since inception, and have yet to manufacture products for sale to customers. All
of our working capital has been generated by sales of securities and loans from
affiliates.


We have a history of operating losses, which may continue.


We have a history of losses and may continue to incur operating and net losses
for the foreseeable future. We incurred a net loss of approximately $775,000 for
the fiscal year ended September 30, 2006 and a net loss of approximately
$950,000 for the nine months ended June 30, 2007. As of June 30, 2007 our
accumulated deficit was approximately $16,400,000. We have not achieved
profitability on a quarterly or on an annual basis. We may not be able to
generate revenues or reach a level of revenue to achieve profitability.
 
Our future financial results, including our expected revenues, are unpredictable
and difficult to forecast.


If we begin to generate revenues, it is likely that our revenues, expenses and
operating results will fluctuate from quarter to quarter, which could increase
the volatility of the price of our Common Stock. We expect that our operating
results will continue to fluctuate in the future due to a number of factors,
some of which are beyond our control. These factors include:
 
 
·
Our ability, thus far unproven, to sell our products.
 
·
If we receive orders for products, our ability to complete those orders in a
timely fashion.

 
·
The costs we will incur in manufacturing products.
 
·
The costs of marketing our products, including customer relations and warranty
repairs

 
C-1

--------------------------------------------------------------------------------


 
Due to all of these factors, our operating results may fall below the
expectations of investors, which could cause a decline in the price of our
Common Stock. 


We will need to raise additional capital to meet our business requirements in
the future and such capital raising may be costly or difficult to obtain and
could dilute current stockholders’ ownership interests.


We will need to raise additional capital in the future, which may not be
available on reasonable terms or at all. The raising of additional capital may
dilute our current stockholders’ ownership interests. Our income from operations
will not be sufficient to achieve our business plan. We will need to raise
additional funds through public or private debt or equity financings to meet
various objectives including, but not limited to:
 
 
·
pursuing growth opportunities, including more rapid expansion;



 
·
acquiring complementary businesses;

 
 
·
making capital improvements to improve our infrastructure;

 
 
·
hiring qualified management and key employees;

 
 
·
developing new products, accessories and services;



 
·
responding to competitive pressures; and

 
 
·
complying with regulatory requirements.

 
Any additional capital raised through the sale of equity or equity backed
securities may dilute current stockholders’ ownership percentages and could also
result in a decrease in the fair market value of our equity securities, because
our assets would be owned by a larger pool of outstanding equity. The terms of
those securities issued by us in future capital transactions may be more
favorable to new investors, and may include preferences, superior voting rights
and the issuance of warrants or other derivative securities, which may have a
further dilutive effect.


Furthermore, any additional debt or equity financing that we may need may not be
available on terms favorable to us, or at all. The registration rights
agreements we entered into in connection with a 2006 private placement and a
2007 private placement provide that we will not, without the prior written
consent of the majority of registered holders, file or request the acceleration
of any other registration statement filed with the SEC, subject to certain
exceptions, until the SEC has declared the registration statement contemplated
by those registration rights agreements effective. In addition, negative
covenants in those purchase agreements limit our ability to raise additional
capital, including through the incurrence of debt or liens on our properties or
the issuance of equity securities that include registration rights. These
negative covenants may impair our ability to raise additional capital. If we are
unable to obtain required additional capital, we may have to curtail our growth
plans or cut back on existing business and, further, we may not be able to
continue operating if we do not generate sufficient revenues from operations
needed to stay in business.
 
C-2

--------------------------------------------------------------------------------


 
We may incur substantial costs in pursuing future capital financing, including
investment banking fees, legal fees, accounting fees, securities law compliance
fees, printing and distribution expenses and other costs. We may also be
required to recognize non-cash expenses in connection with certain securities we
issue, such as convertible notes and warrants, which may adversely impact our
financial condition. 


We may be required to pay liquidated damages to certain of our investors under
certain circumstances.


We entered into registration rights agreements in connection with our 2006
private placement and our 2007 private placement. These registration rights
agreements require us to pay partial liquidated damages under certain
circumstances if we do not satisfy our obligations under such registration
rights agreements, including our obligations to file or obtain or maintain the
effectiveness of registration statements as required under these registration
rights agreements. If we are unable to satisfy our obligations under these
registration rights agreements and we are obligated to pay partial liquidated
damages, it may adversely impact our financial condition.


Our auditors have indicated that our inability to generate sufficient revenue
raises substantial doubt as to our ability to continue as a going concern.


Our audited financial statements for the fiscal year ended September 30, 2006
were prepared on a going concern basis in accordance with United States
generally accounting principles. The going concern basis of presentation assumes
that we will continue in operation for the foreseeable future and will be able
to realize our assets and discharge our liabilities and commitments in the
normal course of business. However, our auditors have indicated that our
inability to generate sufficient revenue raises substantial doubt as to our
ability to continue as a going concern. In the absence of significant revenues
and profits, we are seeking to raise additional funds to meet our working
capital needs principally through the additional sales of our securities or debt
financings. However, we cannot guarantee that will be able to obtain sufficient
additional funds when needed or that such funds, if available, will be
obtainable on terms satisfactory to us. In the event that these plans can not be
effectively realized, there can be no assurance that we will be able to continue
as a going concern.  
 
C-3

--------------------------------------------------------------------------------


 
We intend to expand our operations and increase our expenditures in an effort to
grow our business. If we are unable to achieve or manage significant growth and
expansion, or if our business does not grow as we expect, our operating results
may suffer.
 
Our business plan anticipates continued additional expenditures on development,
manufacturing and other growth initiatives. We may not achieve significant
growth. If achieved, significant growth would place increased demands on our
management, accounting systems, network infrastructure and systems of financial
and internal controls. We may be unable to expand associated resources and
refine associated systems fast enough to keep pace with expansion, especially to
the extent we expand into multiple facilities at distant locations. If we fail
to ensure that our management, control and other systems keep pace with growth,
we may experience a decline in the effectiveness and focus of our management
team, problems with timely or accurate reporting, issues with costs and quality
controls and other problems associated with a failure to manage rapid growth,
all of which would harm our results of operations.
 
Our ability to effectively recruit and retain qualified officers and directors
could also be adversely affected if we experience difficulty in obtaining
adequate directors’ and officers’ liability insurance.
 
We may be unable to maintain sufficient insurance as a public company to cover
liability claims made against our officers and directors. If we are unable to
adequately insure our officers and directors, we may not be able to retain or
recruit qualified officers and directors to manage us.


Losing key personnel or failing to attract and retain other highly skilled
personnel could affect our ability to successfully grow our business.
 
Our future performance depends substantially on the continued service of our
senior management and other key personnel. We do not currently maintain key
person life insurance. If our senior management were to resign or no longer be
able to serve as our employees, it could impair our revenue growth, business and
future prospects.


To meet our expected growth, we believe that our future success will depend upon
our ability to hire, train and retain other highly skilled personnel.  We cannot
be sure that we will be successful in hiring, assimilating or retaining the
necessary personnel, and our failure to do so could cause our operating results
to fall below our growth and profit targets.


Rules issued under the Sarbanes-Oxley Act of 2002 may make it difficult for us
to retain or attract qualified officers and directors, which could adversely
affect the management of our business and our ability to obtain or retain
listing of our Common Stock.


We may be unable to attract and retain those qualified officers, directors and
members of board committees required to provide for our effective management
because of rules and regulations that govern publicly held companies, including,
but not limited to, certifications by principal executive officers. The
enactment of the Sarbanes-Oxley Act has resulted in the issuance of rules and
regulations and the strengthening of existing rules and regulations by the SEC,
as well as the adoption of new and more stringent rules by the stock exchanges
and NASDAQ. The perceived increased personal risk associated with these recent
changes may deter qualified individuals from accepting roles as directors and
executive officers. 
 
C-4

--------------------------------------------------------------------------------


 
Further, some of these recent changes heighten the requirements for board or
committee membership, particularly with respect to an individual’s independence
from the corporation and level of experience in finance and accounting matters.
We may have difficulty attracting and retaining directors with the requisite
qualifications. If we are unable to attract and retain qualified officers and
directors, the management of our business and our ability to obtain or retain
listing of our shares of Common Stock on any stock exchange or NASDAQ (assuming
we elect to seek and are successful in obtaining such listing) could be
adversely affected.
 
RISKS RELATED TO OUR BUSINESS
 
We Expect Intense Competition In Our Industry.
 
 Many of our competitors are large, diversified manufacturing companies with
significant expertise in the water quality business and contacts with water
utilities and industrial water consumers. These competitors have significantly
greater name recognition and financial and other resources. We cannot assure you
that we will succeed in the face of strong competition from other water
treatment companies.
 
Certain Aspects of Our Industry Are Subject To Government Regulation


Treatment of domestic drinking water and wastewater is regulated by a number of
federal state and local agencies, including the U.S. Environmental Protection
Agency. The changing regulatory environment, including changes in water quality
standards, could adversely affect our business or make our products obsolete.


The Operation of Our Products Could Result In Product Liability Claims


We, like any other manufacturer of products that are designed to treat food or
water that will be ingested, face an inherent risk of exposure to product
liability claims in the event that the use of our products results in injury.
Such claims may include, among others, that our products fail to remove harmful
contaminants or bacteria, or that our products introduce other contaminants into
the water. While we intend to obtain product liability insurance, there can be
no assurance that such insurance will continue to be available at a reasonable
cost, or, if available, will be adequate to cover liabilities. We do not
anticipate obtaining contractual indemnification from parties acquiring or using
our products. In any event, any such indemnification if obtained will be limited
by our terms and, as a practical matter, to the creditworthiness of the
indemnifying party. In the event that we do not have adequate insurance or
contractual indemnification, product liabilities relating to defective products
could have a material adverse effect on our operations and financial conditions.
 
C-5

--------------------------------------------------------------------------------


 
Our water treatment system and the related technology is unproven and may not
achieve widespread market acceptance among our prospective customers.
 
Although we have installed a water treatment system on a pilot basis, our
products have not been proven in a commercial context over any significant
period of time. We have developed our proprietary technology and processes for
water treatment based on dissolved air flotation technology, which competes with
other forms of water treatment technologies that currently are in operation
throughout the United States. Our water treatment system and the technology on
which it is based may not achieve widespread market acceptance. Our success will
depend on our ability to market our system and services to businesses and water
providers on terms and conditions acceptable to us and to establish and maintain
successful relationships with various water providers and state regulatory
agencies.
 
We believe that market acceptance of our system and technology and our related
success will depend on many factors including:
 
 
•
 
the perceived advantages of our system over competing water treatment solutions;

 
 
•
 
the actual and perceived safety and efficacy of our system;

 
 
•
 
the availability and success of alternative water treatment solutions;

 
 
•
 
the pricing and cost effectiveness of our system;

 
 
•
 
our ability to access businesses and water providers that may use our system;

 
 
•
 
the effectiveness of our sales and marketing efforts;

  
 
•
 
publicity concerning our system and technology or competitive solutions;

 
 
•
 
timeliness in assembling and installing our system on customer sites;

 
 
•
 
our ability to respond to changes in the regulatory standards for  levels of
various contaminants; and

 
 
•
 
our ability to provide effective service and maintenance of our systems to our
customers’ satisfaction.

 
If our system or technology fails to achieve or maintain market acceptance or if
new technologies are introduced by others that are more favorably received than
our technology, are more cost effective or otherwise render our technology
obsolete, we may experience a decline in demand for our system. If we are unable
to market and sell our system and services successfully, our revenues would
decline and our operating results and prospects would suffer.
 
We have only recently leased a manufacturing facility for our products.
 
In September of 2007 we leased a 60,000 square foot manufacturing facility in
Garden Grove, California. We are currently acquiring and assembling the
necessary equipment and machinery for manufacturing our products, but have yet
to commence manufacturing at the facility. We may encounter unexpected problems
and expenses in making the facility ready to commence manufacturing.
 
C-6

--------------------------------------------------------------------------------


 
We must meet evolving customer requirements for water treatment and invest in
the development of our water treatment technologies.
 
If we are unable to develop or enhance our system and services to satisfy
evolving customer demands, our business, operating results, financial condition
and prospects will be harmed significantly. The market for water treatment is
characterized by changing technologies, periodic new product introductions and
evolving customer and industry standards. For instance, competitors in the water
treatment industry are continuously searching for methods of water treatment
that are more cost-effective and more efficient. Our current and prospective
customers may choose water treatment systems that are offered at a lower price
than our system. To achieve market acceptance for our system, we must
effectively and timely anticipate and adapt to customer requirements and offer
products and services that meet customer demands. This may cause us to pursue
other technologies or capabilities through acquisitions or strategic alliances.
Our customers may require us to provide water treatment systems for many
different contaminants or higher volumes of water or to decrease the presence of
contaminants. We also may experience design, engineering and other difficulties
that could delay or prevent the development, introduction or marketing of any
modifications to our system or our new services. Our failure to develop
successfully and offer a system or services that satisfy customer requirements
would significantly weaken demand for our system or services, which would likely
cause a decrease in our revenues and harm our operating results. In addition, if
our competitors introduce solutions and/or services based on new or alternative
water treatment technologies, our existing and future system and/or services
could become obsolete, which would also weaken demand for our system, thereby
decreasing our revenues and harming our operating results.
 
Failure to protect our intellectual property rights could impair our competitive
position.
 
Our water treatment systems utilize a variety of proprietary rights that are
important to our competitive position and success. Because the intellectual
property associated with our technology is evolving and rapidly changing, our
current intellectual property rights may not protect us adequately. We rely on a
combination of patents, trademarks, trade secrets and contractual restrictions
to protect the intellectual property we use in our business. In addition, we
generally enter into confidentiality or license agreements, or have
confidentiality provisions in agreements, with our employees, consultants,
strategic partners and customers and control access to, and distribution of, our
technology, documentation and other proprietary information.
 
Because legal standards relating to the validity, enforceability and scope of
protection of patent and intellectual property rights in new technologies are
uncertain and still evolving, the future viability or value of our intellectual
property rights is uncertain. Furthermore, our competitors independently may
develop similar technologies that limit the value of our intellectual property
or design around patents issued to us. If competitors or third parties are able
to use our intellectual property or are able to successfully challenge,
circumvent, invalidate or render unenforceable our intellectual property, we
likely would lose any competitive advantage we might develop. We may not be
successful in securing or maintaining proprietary or patent protection for the
technology used in our system or services, and protection that is secured may be
challenged and possibly lost.
 
C-7

--------------------------------------------------------------------------------


 
Risks Related to Our Industry
 
Changes in governmental regulation and other legal uncertainties could adversely
affect our customers or decrease demand for our systems, and thus harm our
business, operating results and prospects.
 
In the United States, many different federal, state and local laws and
regulations govern the treatment and distribution of  water, as well as and
disposal of attendant wastes. The increased interest in the treatment of
contaminated water due to increased media attention on the adverse health
effects from contaminated drinking water may result in intervention by the EPA
or state regulatory agencies under existing or newly enacted legislation and in
the imposition of restrictions, fees or charges on users and providers of
products and services in this area. These restrictions, fees or charges could
adversely affect our potential customers, which could negatively affect our
revenues. Conversely, the failure of the EPA or state regulatory agencies to act
on a timely basis to set interim or permanent standards for pollutants, or to
delay effective dates for standards for pollutants, grant waivers of compliance
with such standards or take other discretionary actions not to enforce these
standards, may decrease demand for our system if water utilities and agencies
are not required to bring their water into compliance with such regulatory
standards. While we are not aware of any currently proposed federal regulation
directly affecting our business, we cannot predict whether there will be future
legislation regarding the treatment and distribution of water and the disposal
of attendant wastes.
 
Water treatment systems in the United States must generally be permitted by a
regulatory agency prior to its use by our customers, and changing drinking water
standards and other factors could affect the approval process with respect to
our systems by such regulatory agencies.
 
In general, water treatment systems must be permitted by applicable state or
local regulatory agencies prior to commencement of operations. We cannot assure
you when or whether the various regulatory agencies will approve our system for
use by our customers. The application process can be time consuming and often
involves several information requests by the regulatory agencies with respect to
the system. Any long waiting periods or difficulties faced by our customers in
the application process could cause some of our customers to use competing
technologies, products, services or sources of drinking water, rather than use
our technology.


C-8

--------------------------------------------------------------------------------




Demand for our products could be adversely affected by a downturn in government
spending related to water treatment, or in the cyclical residential or
non-residential building markets.
 
Our business will be dependent upon spending on water treatment systems by
utilities, municipalities and other organizations that supply water, which in
turn is often dependent upon residential construction, population growth,
continued contamination of water sources and regulatory responses to this
contamination. As a result, demand for our water treatment systems could be
impacted adversely by general budgetary constraints on governmental or regulated
customers, including government spending cuts, the inability of government
entities to issue debt to finance any necessary water treatment projects,
difficulty of customers in obtaining necessary permits or changes in regulatory
limits associated with the contaminants we seek to address with our water
treatment system.  A slowdown of growth in residential and non-residential
building would reduce demand for drinking water and for water treatment systems.
The residential and non-residential building markets are generally cyclical,
and, historically, down cycles have typically lasted a number of years. Any
significant decline in the governmental spending on water treatment systems or
residential or non-residential building markets could weaken demand for our
systems.
 
We operate in a competitive market, and if we are unable to compete effectively,
our business, operating results and prospects could suffer.
 
The market environment in which we operate is very dynamic and is characterized
by evolving standards, the development of new technology, regulations which
continually reduce the acceptable levels for contaminants and affect the means,
methods and costs of disposing of wastes derived from water treatment.
 
We will compete with large water treatment companies, such as USFilter
Corporation, a subsidiary of Siemens AG. Our competition may vary according to
the contaminant being removed. Many of our current and potential competitors
have technical and financial resources, marketing and service organizations, and
market expertise significantly greater than ours. Many of our competitors also
have longer operating histories, greater name recognition and large customer
bases. Moreover, our competitors may forecast the course of market developments
more accurately and could in the future develop new technologies that compete
with our system and/or services or even render our system and/or services
obsolete. Due to the evolving markets in which we compete, additional
competitors with significant market presence and financial resources may enter
those markets, thereby further increasing competition. These competitors may be
able to reduce our market share by adopting more aggressive pricing policies
than we can or by developing technology and services that gain wider market
acceptance than our system and/or services. Existing and potential competitors
also may develop relationships with distributors of our system and services or
third parties with whom we have strategic relationships in a manner that could
harm our ability to sell, market and develop our system and services
significantly. If we do not compete successfully we may never achieve
significant market penetration and we may be unable to maintain or increase our
business or revenues, causing our operating results and prospects to suffer.  
 
C-9

--------------------------------------------------------------------------------


 
RISKS RELATED TO OUR COMMON STOCK
 
You may have difficulty trading our Common Stock as there is a limited public
market for shares of our Common Stock.


Our Common Stock is currently quoted on the NASD’s OTC Bulletin Board under the
symbol “SINX.OB.” Our Common Stock is not actively traded and there is a limited
public market for our Common Stock. As a result, a stockholder may find it
difficult to dispose of, or to obtain accurate quotations of the price of, our
Common Stock. This severely limits the liquidity of our Common Stock, and would
likely have a material adverse effect on the market price for our Common Stock
and on our ability to raise additional capital. An active public market for
shares of our Common Stock may not develop, or if one should develop, it may not
be sustained.
  
Applicable SEC rules governing the trading of “penny stocks” may limit the
trading and liquidity of our Common Stock which may affect the trading price of
our Common Stock.


Our Common Stock is currently quoted on the NASD’s OTC Bulletin Board.  Stocks
such as ours which trade below $5.00 per share are considered “penny stocks” and
subject to SEC rules and regulations which impose limitations upon the manner in
which such shares may be publicly traded. These regulations require the
delivery, prior to any transaction involving a penny stock, of a disclosure
schedule explaining the penny stock market and the associated risks. Under these
regulations, certain brokers who recommend such securities to persons other than
established customers or certain accredited investors must make a special
written suitability determination regarding such a purchaser and receive such
purchaser’s written agreement to a transaction prior to sale. These regulations
have the effect of limiting the trading activity of our Common Stock and
reducing the liquidity of an investment in our Common Stock. 


We do not anticipate dividends to be paid on our Common Stock, and stockholders
may lose the entire amount of their investment.
 
A dividend has never been declared or paid in cash on our Common Stock, and we
do not anticipate such a declaration or payment for the foreseeable future. We
expect to use future earnings, if any, to fund business growth. Therefore,
stockholders will not receive any funds absent a sale of their shares. We cannot
assure stockholders of a positive return on their investment when they sell
their shares, nor can we assure that stockholders will not lose the entire
amount of their investment.


You may experience dilution of your ownership interests because of the future
issuance of additional shares of our Common Stock.
 
In the future, we may issue our authorized but previously unissued equity
securities, resulting in the dilution of the ownership interests of our present
stockholders.  We are currently authorized to issue an aggregate of 150,000,000
shares of Common Stock and plan to increase our authorized shares as soon as
commercially practicable to 300,000,000 shares of Common Stock, or such lower
number as our board of directors deems advisable.  As of September 30, 2007, we
had 106,635,201 shares of Common Stock issued and outstanding. As of December
21, 2007, we have approximately 170,786,241 shares of Common Stock outstanding
on a fully diluted basis. We may also issue additional shares of our Common
Stock or other securities that are convertible into or exercisable for Common
Stock in connection with hiring or retaining employees, future acquisitions,
future sales of our securities for capital raising purposes, or for other
business purposes.  The future issuance of any such additional shares of our
Common Stock or other securities may create downward pressure on the trading
price of our Common Stock.  There can be no assurance that we will not be
required to issue additional shares, warrants or other convertible securities in
the future in conjunction with any capital raising efforts, including at a price
(or exercise prices) below the price at which shares of our Common Stock are
currently quoted on the OTC Bulletin Board. 
 
C-10

--------------------------------------------------------------------------------


 
Even though we are not a California corporation, our Common Stock could still be
subject to a number of key provisions of the California General Corporation Law.
 
Under Section 2115 of the California General Corporation Law (the “CGCL”),
corporations not organized under California law may still be subject to a number
of key provisions of the CGCL. This determination is based on whether the
corporation has significant business contacts with California and if more than
50% of its voting securities are held of record by persons having addresses in
California. In the immediate future, we will continue the business and
operations of Sionix in California, and a majority of our business operations,
revenue and payroll will be conducted in, derived from, and paid to residents of
California. Therefore, depending on our ownership, we could be subject to
certain provisions of the CGCL. Among the more important provisions are those
relating to the election and removal of directors, cumulative voting, standards
of liability and indemnification of directors, distributions, dividends and
repurchases of shares, shareholder meetings, approval of certain corporate
transactions, dissenters' and appraisal rights, and inspection of corporate
records.


C-11

--------------------------------------------------------------------------------

